— Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner which (1) disqualified claimant from receiving benefits effective January 26, 1975 because he voluntarily left his employment without good cause, (2) charged claimant with overpayment of $200.25 in benefits ruled to be recoverable, and (3) held that claimant willfully made a false statement to obtain benefits for which a forfeiture of future benefit rights was imposed. The record supports all the findings inherent in the determination. The claimant voluntarily left his employment at Macy’s to attend Apex Technical School for Refrigeration. In fact, claimant testified that after he left Macy’s he went on a month’s vacation overseas before he attended school. A claimant who voluntarily leaves his employment to attend school is not entitled to unemployment benefits (Matter of Schifferle [Catherwood], 33 AD2d 847). The issue of willful misrepresentation by claimant was a question of fact for determination by the appeal board. The finding of willful misrepresentation is supported by substantial evidence and cannot be disturbed (Matter of Kansky [Cather-wood], 27 AD2d 887). The overpayment of benefits is recoverable (Labor *706Law, § 594). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.